Citation Nr: 1215786	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 10 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran had active duty service from June 2004 to January 2007; he had a second short period of active duty service from March to April 2009 when he was found to be physically unqualified to be activated from his status in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for hearing loss and a right shoulder disability and assigned noncompensable (0%) disability ratings for each disability, effective from April 2009, the date of receipt of claim.  A February 2012 rating decision assigned an increased disability rating of 10 percent for the right shoulder disability effective from the original date of service connection. 

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus have been raised by a March 2012 letter in the record; these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has no worse than Level II hearing in the right ear and Level II hearing in the left ear.

2.  The evidence reveals that the Veteran's right shoulder disability is manifested by x-ray evidence of minimal arthritis and limitation of abduction to 160 degrees with complaints of occasional pain on motion.  

3.  The evidence does not show that the right shoulder disability is manifested by: ankylosis, limitation of the motion of the arm to shoulder level or less, guarding of arm movement, deformity, dislocation, nonunion, or malunion. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for the service-connected bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.85, Diagnostic Code 6100 (2011). 

2.  The criteria for a disability rating in excess of 10 percent for the service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection for hearing loss and a right shoulder disability was granted and disability ratings and effective dates were assigned, section 5103(a) notice was no longer required.

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Hearing Loss

The November 2009 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable (0%) disability rating.  The Veteran claims that his service-connected hearing loss is more severe and warrants at least a compensable disability rating.

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Section 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average puretone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

To warrant the assignment of the applicable disability rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  The evidence does not show that the Veteran has an exceptional pattern or hearing loss.

The service treatment records reveal several audiology examination reports.  Audiology examination data from hearing tests conducted during service in April 2005, October 2006, November 2006, March 2009, and April 2009 is of record.  Hearing loss during active service was established by these examination reports for the purposes of establishing the diagnosis.  However, these examination reports are inadequate for rating purposes; they do not contain speech discrimination test results, nor do they reveal an exceptional pattern of hearing impairment to warrant rating the hearing loss based on the pure tone thresholds results alone.  Another service department audiology evaluation dated April 2009, is graphical in nature, but indicates that the Veteran had 100 percent accurate speech recognition ability at that time.  





In October 2009, a VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
5
10
15
55
21
96
I
LEFT
5
5
50
40
25
94
I

Level I hearing in each warrants the assignment of a noncompensable disability rating.  See 38 C.F.R. §§ 4.85, 4.86(a) Tables VI, VII, Diagnostic Code 6100.

In May 2011, the most recent VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
10
5
55
22
88
II
LEFT
5
5
50
40
25
86
II

The examiner indicated that the Veteran's hearing loss would make it difficult to hear voices and understand in his classes and to occasionally have to ask for clarification.  He would also have trouble understanding speech and conversation in an environment with competing background noise.  

These examination results show Level II hearing in both ears warranting the assignment of a noncompensable disability rating.  See 38 C.F.R. §§ 4.85, 4.86(a) Tables VI, VII, Diagnostic Code 6100.

In February 2012 a private audiology examination of the Veteran was conducted.  The Pure tone thresholds on the report are represented in a graphical nature.  Speech recognition ability was not represented as a percentage, and not presented with respect to each ear individually.  Accordingly, the results of this private audiology examination are not adequate for rating purposes.  In March 2012, the private audiologist submitted a letter with a narrative interpretation of the audiology examination.  The audiologist indicated that the results of the private examination in February 2012 were consistent with the findings of the October 2009 VA Compensation and Pension examination.  The audiologist indicated that the Veteran would have difficulty understanding conversations in quiet and noisy environments.  

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The 2011 examination report considered the Veteran's difficulty hearing speech with background noise present.  These findings are confirmed by the March 2012 letter from the private audiologist.  Moreover, the Veteran has not asserted that he has difficulty with his employment because of his service-connected hearing loss.  Despite his prior assertions that his hearing loss gave him difficulty in understanding during college classes, in a February 2012 letter he specifically indicated that he had obtained a Master's degree and was employed.  There is no allegation that the service-connected hearing loss causes difficulty with the Veteran's employment.  

The Veteran has also asserted bias in the VA examinations and obtained his own private audiology examination.  However, in the March 2012 letter, the private audiologist indicated that the results of the private examination were consistent with the findings on the prior VA Compensation and Pension examinations.  

Based upon the evidence from the VA audiology examinations of record, the veteran has no worse than Level II hearing in each ear.  Applying these figures to Table VII results in the assignment of a noncompensable (0%) disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  There is no other pertinent medical evidence of record, which is adequate for rating purposes, which would entitle the veteran to a compensable rating for bilateral hearing loss.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

There is no evidence to support the assignment of a compensable disability rating on either a schedular or an extra-schedular basis.  The preponderance of the evidence is against the claim for a compensable disability rating for service-connected bilateral hearing loss; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Right Shoulder

The service-connected right shoulder disability is rated at 10 percent effective from the date of service connection; the Veteran claims that his disability warrants a disability rating in excess of 10 percent.

Service treatment records reveal that the injured his right shoulder during his first period of active duty in 2005.  After separation from service in 2007 he did not experience right shoulder symptoms, and did not require treatment.  In April 2009, he was examined for activation from reserve status.  On examination he reported right shoulder pain with the wearing of required military body armor.  Examination of the right shoulder indicated some decreased range of motion with internal and external rotation.  Pain and apprehension were elicited specifically on external rotation testing.  There was no evidence of swelling, erythema, warmth, misalignment, tenderness, or instability.  The assessment was right shoulder joint pain with symptoms being exacerbated by wearing a body armor vest or doing overhead work.  

In November 2009, a VA joints Compensation and Pension examination of the Veteran was conducted.  The Veteran's history of right shoulder injury during service in 2005 and 2006 was noted along with his lack of any recent treatment.  The Veteran reported that he was right handed; he reported symptoms of intermittent pain of the right shoulder along with lack of endurance and fatigability.  He did not report any weakness, stiffness, swelling, heat, redness, locking or instability, nor was any found on physical examination.  He reported periods of flare-up numbering up to 3 times a week which resulted in shoulder pain.  Such symptoms were precipitated by running and carrying items and he treated his symptoms of pain with pain medication and rest.  Physical examination of the right shoulder was negative for edema, ecchymosis, erythema, and tenderness.  Both shoulders were symmetrical without evidence of deformity.  Range of motion testing of the right shoulder was normal in all normal ranges of motion tested and there was no evidence of pain on motion, fatigue, weakness, or additional disability resulting from repeated use of the joint.  There was no evidence of ankylosis.  X-ray examination revealed "minimal osteophyte along the inferior surface of the glenoid rim."  Otherwise the right shoulder was normal on x-ray examination.  The diagnosis was right shoulder strain and the examiner specifically indicated that there was no evidence of any limitation of joint function.  

A September 2010 VA treatment record reveals that the Veteran was seen for a routine outpatient visit.  He reported intermittent right shoulder pain with lifting above his shoulder level, or lifting heavy items.  Physical examination of the right shoulder did not reveal any edema, asymmetry, or tenderness to palpation.  Range of motion testing revealed that abduction was limited to 160 degrees.  The normal range of motion for abduction is directly overhead to 180 degrees as established in the 2009 Compensation and Pension examination report.  The Veteran was also unable to "completely do internal/external rotation due to fear of dislocation.  Strength was intact."  

The Veteran's service-connected right shoulder disability is rated at a 10 percent disability rating under Diagnostic Codes 5010 and 5201.  

Diagnostic code 5010 is used to rate traumatic arthritis and instructs that it is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.   Diagnostic code 5003, degenerative arthritis, requires rating under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran reports that he is right handed, so disability ratings involving his service-connected right shoulder disability contemplate rating the major extremity.  

Diagnostic Code 5201 rates limitation of motion of the arm (shoulder).  A 20 percent rating contemplates limitation of motion of the major arm at shoulder level (90 degrees).  A 30 percent rating contemplates limitation of motion of the major arm to midway between side and shoulder level (45 degrees).  Finally a 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  The 40 percent disability rating is the highest disability rating assignable under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Disability ratings from 20 to 80 percent are assignable under other Diagnostic Codes for various degrees of shoulder impairment resulting from such symptoms as: ankylosis; maluion with deformity; recurrent dislocation with guarding of movement; fibrous union, false flail joint; flail shoulder; or dislocation of the clavicale or scapula.  None of these symptoms are shown to be present so rating under these Diagnostic Codes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran has described his functional capacity on VA examinations and at his outpatient treatment session.  Though not a doctor, the Veteran is competent to describe the signs and symptoms of his disability as experienced through his five senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His description is that he has intermittent pain of the right shoulder with working overhead or heavy lifting.  The medical evidence of record reveals x-ray evidence of minimal arthritis and the 2010 outpatient treatment record documents minimal limitation of motion of the right arm, albeit not to a degree that would warrant a compensable disability rating.  This exactly matches the criteria for the assignment of a 10 percent disability rating.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010, 5201.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the right shoulder disability but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to his right shoulder, and no interference with employment is shown. Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 10 percent rating for the service-connected right shoulder disability; there is no doubt to be resolved; and an increased rating is not warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010, 5201.


ORDER

A compensable disability rating for bilateral hearing loss is denied.  

A disability rating in excess of 10 percent for a right shoulder disability is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


